  Paula A. Barran, OSB No. 803974
  pbarran@barran.com
  Shayda Zaerpoor Le, OSB No. 121547
  sle@barran.com
  Donovan L. Bonner, OSB No. 181929
  dbonner@barran.com
  Barran Liebman LLP
  601 SW Second Avenue
  Suite 2300
  Portland, Oregon 97204-3159
  Telephone:(503)228-0500
  Facsimile No.:(503)274-1212
    Attorneys for Defendants
    University of Oregon and Hal Sadofsky

                                  UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                          PORTLAND DIVISION


  JENNIFER JOY FREYD,                                            Case No.: 6:17-cv-448-MC

                                          Plaintiff,
                                                                 DECLARATION OF PAULA A.
             v.                                                  BARRAN IN SUPPORT OF
                                                                 DEFENDANTS UNIVERSITY OF
  UNIVERSITY OF OREGON,MICHAEL H.                                OREGON AND HAL SADOFSKY'S
  SCHILL and HAL SADOFSKY,                                       BILL OF COSTS

                                      Defendants.



             I, Paula A. Barran, declare as follows:

             1.     I am one of the attorneys representing the Defendants University of Oregon and

  Hal Sadofsky in the above-captioned matter. I have been personally involved in this litigation

  from the outset.

             2.     Attached as Exhibits A and B are a true and correct copies ofthe February 26,2018

  invoice from Aufdermauer Pearce Court Reporting, Inc. and the July 19, 2018 invoice from

  Beovitch, Walter & Friend, Inc. for services related to transcripts of plaintiff's depositions taken

  in this case.

    Page 1 — DECLARATION OF PAULA A. BARRAN IN SUPPORT OF DEFENDANTS
    UNIVERSITY OF OREGON AND HAL SADOFSKY'S BILL OF COSTS
00806150.1
                                                   BARRAN LIEBMAN up
                                              601 SW SECOND AVENUE,SUITE 2300
                                                   PORTLAND.OR 97204-3159
                                             PHONE(503)228-0500 FAX (503)274-1212
             3.     Attached as Exhibits C — I are true and correct copies of invoices from

  CC Reporting and Videoconferencing and Northwestern Court Reporter for transcripts of the

  depositions ofDr. Hal Sadofsky,President Michael Schill, Dr. Scott Coltrane, Dr. Andrew Marcus,

  Dr. Ulrich Mayr, Dr. Sanjay Srivastava, and Jody Shipper which were taken by plaintiff.

             4.     Attached as Exhibit J is a true and correct copy of an invoice from Streamline

  Imaging, a vendor which provided defendant with support tools and services to manage discovery.

  Plaintiff specifically sought production of emails in native format which made the services

  performed by Streamline Imaging reasonably necessary.

             5.     Attached as Exhibit K is a true and correct copy of a summary of documents

  produced by this law firm on behalf of defendants in response to plaintiff's discovery requests.

  Defendants request costs at $0.10 per page which reflects what external vendors typically charge

  and what we understand to be a reasonable per page charge.

             I declare under penalty of perjury that the foregoing is true and correct.


             DATED this 15th day of May,2019.



                                                                                s/Paula A. Barran

                                                                                         Paula A. Barran




    Page 2 — DECLARATION OF PAULA A. BARRAN IN SUPPORT OF DEFENDANTS
    UNIVERSITY OF OREGON AND HAL SADOFSKY'S BILL OF COSTS
00806150.1                                       BARRAN LIEBMAN up
                                            601 SW SECOND AVENUE,SUITE 2300
                                                  PORTLAND, OR 97204-3159
                                           DIJATIF 1C11111/12J1G1111 FAY MY1117,1-1011
                                   CERTIFICATE OF SERVICE

             I hereby certify that on the 15th day of May, 2019, I served the foregoing

  DECLARATION OF PAULA A. BARRAN IN SUPPORT OF DEFENDANTS

  UNIVERSITY OF OREGON AND HAL SADOFSKY'S BILL OF COSTS on the following

  parties at the following addresses:

                 Jennifer J. Middleton                                     Whitney Stark
                 Caitlin V. Mitchell                                       Albies & Stark, LLC
                 Johnson Johnson Lucas & Middleton, PC                     210 SW Morrison Street, Suite 400
                 975 Oak Street, Suite 1050                                Portland, OR 97204-3189
                 Eugene, OR 97401-3124                                     whitney@albiesstark.com
                 jmiddleton@justicelawyers.com                             Attorneys for Plaintiff
                 cmitchell@justicelawyers.com
                 Attorneys for Plaintiff

                 Stephen F. English
                 Cody Weston
                 Nathan R. Morales
                 Perkins Coie LLP
                 1120 N.W. Couch Street, 10th Floor
                 Portland, OR 97209-4128
                 senglish@perkinscoie.com
                 cweston@perkinscoie.com
                 nmorales@perkinscoie.com
                 Attorneys for Defendant Michael H. Schill


  by the following indicated method or methods set forth below:

                   Electronic Filing using the Court's ECF System

             ❑     First-class mail, postage prepaid

             ❑     Hand-delivery

             ❑     Overnight courier, delivery prepaid

             ❑     E-mail


                                                            s/Paula A. Barran

                                                             Paula A. Barran
                                                             Shayda Zaerpoor Le
                                                             Donovan L. Bonner

    Page 1 — CERTIFICATE OF SERVICE
00806150.1
                                               BARRAN LIEBMAN LLP
                                          601 SW SECOND AVENUE,SUITE 2300
                                               PORTLAND,OR 97204-3159
                                         PHONE(503)228-0500 FAX (503)274-1212
